Judgment was entered in the Supreme Court,
Per Curiam.
— There is nothing in the contention so earnestly urged by the learned counsel of the appellant, that the Statute of Frauds makes the instrument relied on by the defendants as evidence of their title, void. There is a writing signed by the party ; and the only question which can arise is, as to its construction and effect. If in law it amounts to a release of the expectant curtesy estate of the husband in his wife’s real estate, then all the requirements of the Statute of Frauds are answered. No particular form of words is necessary: McFarson’s Appeal, 1 Jones 510. The joinder of the husband in a will of lands executed by the *306■wife in Pennsylvania when her power of disposition is unqualified (Act of April 11th 1848, § 8, Pamph. L. 537), can mean nothing else hut that he consents and agrees to the disposition therein made, and if it is an immediate disposition, it must mean a release of his curtesy, or it means nothing.
No one can doubt, that a married woman joining her husband in a conveyance duly acknowledged according to law, though without words to release or convey the right, would nevertheless he barred of dower. The case, we think, does not need the confirmation of the law of Minnesota, and of the fact of the express agreement and valuable consideration received by the husband, as reported by the master.
Decree affirmed and appeal dismissed at the costs of the appellants.